Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 1 of 35          PageID #: 1083



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA                )
                                         )
       v.                                )     1:16-cr-00106-JAW
                                         )
 STEVEN NYGREN                           )

            ORDER ON MOTION FOR COMPASSIONATE RELEASE

       An incarcerated individual moves for compassionate release to home

 confinement and a period of supervised release under 18 U.S.C. § 3582(c)(1)(A)(i).

 Though the incarcerated individual’s severe obesity, chronic kidney disease, and

 hypertension present a serious case for compassionate release, the Court concludes

 that the likelihood he will reoffend, along with the short amount of time he has served

 in relation to the total length of his sentence, caution against release. The Court

 denies the motion.

 I.    PROCEDURAL BACKGROUND

       On May 25, 2018, the Court sentenced Steven Nygren to ninety-five months of

 imprisonment concurrent with two sixty-month terms, five years of supervised

 release concurrent with two three-year terms, no fine, $815,496.27 restitution, and a

 $6500 special assessment for bank fraud in violation of 18 U.S.C. § 1344(2), access

 device fraud in violation of 18 U.S.C. § 1029(a)(2), and tax evasion in violation of 26

 U.S.C. § 7201. Min. Entry (ECF No. 71); J. (ECF No. 74). On June 8, 2018, Mr.

 Nygren filed a notice of appeal. Def.’s Notice of Appeal (ECF No. 76). On August 6,

 2019, the United States Court of Appeals for the First Circuit affirmed this Court’s

 sentence. J. (ECF No. 91); United States v. Nygren, 933 F.3d 76 (1st Cir. 2019). The
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 2 of 35          PageID #: 1084



 Court received the mandate of the First Circuit on August 27, 2019. Mandate (ECF

 No. 92).

       On May 22, 2020, Mr. Nygren filed a motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Emergency Mot. for Modification of Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A) in Light of Imminent Threat of Contracting

 COVID-19 Virus (ECF No. 95) (Def.’s Mot.). On June 2, 2020, Mr. Nygren filed a

 supplemental brief to his compassionate release motion.         Pet’r’s Suppl. Br. to

 Emergency Mot. for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) in

 Light of Imminent Threat of Contracting COVID-19 Virus (ECF No. 99) (Def.’s Suppl.

 Br.). On June 9, 2020, the Government responded in opposition. Gov’t’s Resp. to

 Def.’s Mot. to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 100)

 (Gov’t’s Resp.). Mr. Nygren filed a second supplemental brief on June 18, 2020. Pet’r’s

 Suppl. Br. # 2 to Emergency Mot. for Modification of Sentence Pursuant to 18 U.S.C.

 § 3582(c)(1)(A) in Light of Imminent Threat of Contracting COVID-19 Virus (ECF No.

 109) (Def.’s Second Suppl. Br.).      On June 30, 2020, the Government filed a

 supplemental memorandum. Suppl. Mem. in Support of Gov’t’s Resp. to Def.’s Mot.

 for Compassionate Release (ECF No. 110) (Gov’t’s Suppl. Mem.).

 II.   POSITIONS OF THE PARTIES

       A.     Steven Nygren’s Motion

       Mr. Nygren asks “that his sentence be modified to Home Confinement or

 reduced” because prison conditions increase his risk of contracting COVID-19 and he

 has pre-existing conditions that increase his risks of suffering significant adverse



                                           2
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 3 of 35           PageID #: 1085



 consequences from COVID-19. Def.’s Mot. at 1. He asserts that as of the date he filed

 his motion, the Federal Medical Center, Devens (FMC Devens)—the Bureau of

 Prisons (BOP) facility where he resides—“has reported 15 infected inmates and two

 staff, a far cry from the Warden’s assertion that the facility is doing an extraordinary

 job.” Id. He states that he “is a 53 year old, Caucasian male, who suffers from

 Hypertension and liver failure” and that the United States Centers for Disease

 Control and Prevention (CDC) and United States Surgeon General have identified

 these conditions as serious risk factors for COVID-19. Id.

       Mr. Nygren states that he is incarcerated at FMC Devens and has a scheduled

 release date of October 2, 2025, which means that he “has served a little over 30% of

 his sentence.” Id. at 1-2. He states that he filed a request for compassionate release

 with the warden of FMC Devens on April 4, 2020, which the warden denied on April

 25, 2020. Id. at 2. Mr. Nygren then discusses the Court’s authority to grant him

 compassionate release. Id. at 2-3.

       Mr. Nygren asserts that his hypertension, liver failure, and previous stroke—

 in combination with the risk of COVID-19—present extraordinary and compelling

 reasons for his release. Id. at 3. He argues that FMC Devens’ COVID-19 response

 violates the Eighth Amendment because they are not enabling social distancing and

 states that further exhaustion would be futile and the Court may excuse it. Id. at 3-

 5. He represents that the United States Surgeon General has stated that individuals

 with conditions like Mr. Nygren’s who contract COVID-19 “could develop very severe

 symptoms and [are] more likely to die.” Id. at 5. He argues that COVID-19 is



                                            3
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 4 of 35          PageID #: 1086



 wreaking havoc at FMC Devens, that prisons are not environments where social

 distancing and other hygiene measures are practical, and that release of significant

 numbers of incarcerated individuals will save lives. Id. at 5-6.

       Mr. Nygren further argues that the United States Attorney General “has

 directed the B[OP] to start releasing at risk inmates, based on certain Criteria” and

 that Mr. Nygren’s recidivism risk is minimal. Id. at 7. He states that FMC Devens

 is “operating in defiance” of the Attorney General’s direction, that other courts have

 released incarcerated individuals based in part on COVID-19, and that in addition to

 his health conditions, Mr. Nygren does not pose a danger to the community and has

 a release plan that will enable him to begin paying restitution. Id. at 7-10.

       B.     Steven Nygren’s First Supplemental Brief

       Mr. Nygren begins by giving background about COVID-19 in prisons and how

 courts across the country are reacting. Def.’s Suppl. Br. at 1-9. He then provides

 background about how COVID-19 affects older individuals, noting that he is fifty-

 three years old. Id. at 8-11. He then discusses the dangers of certain pre-existing

 conditions, including diabetes, heart conditions, and lung conditions. Id. at 11-13.

 Mr. Nygren points out that he is obese and notes that “[p]eople with obesity are more

 susceptible to contracting viruses and prone to complications from these viruses.” Id.

 at 13-14.

       C.     The Government’s Response

       The Government argues that Mr. Nygren “has not met his burden to show

 extraordinary circumstances exist in his case to warrant the reduction in sentence”



                                           4
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 5 of 35                       PageID #: 1087



 and, even if he has, he “fails to meet his burden in showing that a reduction of

 sentence would be appropriate under any application of 3553([a]) factors, given his

 particular history, the facts surrounding the commission of his offenses, and that he

 has served less than 30 percent of his total sentence.” 1 Gov’t’s Resp. at 1. The

 Government also states that the Court should deny Mr. Nygren’s “alternative request

 for an order directing BOP to transfer him to home confinement.” Id.

         The Government next lays out the background of Mr. Nygren’s case and the

 BOP’s response to COVID-19. Id. at 1-8. The Government states that Mr. Nygren

 has served only “29.1% of his projected statutory term,” which is why—according to

 his BOP case manager—the BOP has not considered him for home confinement. Id.

 at 7.    The Government expresses its view of the legal framework governing

 compassionate release motions. Id. at 8-9.

         The Government argues that “[t]he mere existence of the COVID-19 pandemic

 . . . could not alone provide a basis for a sentence reduction.” Id. at 11. Though it

 acknowledges that severe obesity “is a risk factor that can in some cases lead to a

 finding of exceptional circumstances,” the Government proceeds to encourage the

 Court to discount Mr. Nygren’s obesity, arguing that he has lost weight in the past



 1        The Government does not argue that Mr. Nygren has not complied with the exhaustion
 requirement of § 3582(c)(1)(A). Gov’t’s Resp. at 1-20. The Government is aware of the exhaustion issue
 and referred to it in its memorandum. Id. at 8. But the Government nowhere asserted that Mr.
 Nygren failed to exhaust his administrative remedies in this case. Id. at 1-20.
          The Court ruled recently in United States v. Whalen, No. 1:11-cr-00033, 2020 WL 3802714, at
 *7 (D. Me. July 7, 2020), that this exhaustion provision is a nonjurisdictional claim-processing
 requirement. The Court also concluded that exhaustion is mandatory when asserted by the
 government, but that the government may waive or forfeit the exhaustion argument. Id. In Whalen,
 the Government expressly waived exhaustion as a defense. Id. Here, the Government failed to raise
 it as a defense to Mr. Nygren’s petition and the Court therefore concludes that the Government has
 either waived or forfeited the exhaustion of administrative remedies issue in this case.

                                                   5
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 6 of 35        PageID #: 1088



 and may lose weight in the future. Id. at 12-13. The Government suggests the Court

 should also disregard Mr. Nygren’s diagnosis of hypertension because it is primary

 hypertension, rather than pulmonary hypertension, and it is treated by medication.

 Id. at 13-14. The Government further argues that Mr. Nygren is not old enough for

 his age to be a risk factor. Id. at 14. Taken together, the Government contends that

 Mr. Nygren’s health conditions do not add up to extraordinary and compelling

 reasons for a sentence reduction. Id.

       Should the Court disagree with the Government’s medical conclusion,

 however, the Government contends that the Court still should not release Mr. Nygren

 “because he has failed to demonstrate that he otherwise merits release under the [18

 U.S.C.] § 3553(a) factors.” Id. at 15. The Government contends that “the disease is

 sadly rampant in Essex County where [Mr. Nygren] says he would return to live.” Id.

 at 15-16. The Government says that Mr. Nygren’s “substantial history of defrauding

 others of money,” as well as indications that Mr. Nygren “continued his fraudulent

 schemes and tax evasion throughout his sentencing process, and even after

 sentencing up to the time he self-reported to BOP,” make him a danger to the

 community. Id. at 16. The Government points out that Mr. Nygren has made no

 restitution payments and notes that his release plan has him working from home,

 where he “committed a substantial portion of his criminal misconduct,” and working

 in sales, “an occupation that often involves accepting forms of payment from

 customers who may not be aware of the defendant’s history with other people’s checks




                                          6
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 7 of 35                       PageID #: 1089



 and credit cards.” Id. at 16-17. Finally, the Government argues that the Court has

 no authority to direct BOP to place Mr. Nygren in home confinement. 2 Id. at 17-18.

        D.      Steven Nygren’s Second Supplemental Brief

        Mr. Nygren begins by incorporating an attached offer of employment, stating

 that the Court should consider the employment offer despite the fact that “the

 business in question is connected to a prison acquaintance,” as “[t]he business in

 question appears legitimate and historically appears to have significant revenues and

 multiple locations.” Def.’s Second Suppl. Br. at 1; see also id., Attach. 1, Letter to

 Steven Nygren (Employment Letter). Mr. Nygren states that this employment, “even

 if secured through prison connections, seems legitimate and in keeping with this food

 industry’s needs and Mr. Nygren’s skills.” Def.’s Second Suppl. Br. at 1. Mr. Nygren

 asserts that he “has undertaken a program of self-improvement, including working

 with the prison’s dog training program and Bible studies.” Id. at 2. Finally, Mr.

 Nygren asserts, in response to the Government’s point that his release plan has him

 going home to Essex County, Massachusetts (which the Government asserts had the

 third highest total of COVID-19 infections in Massachusetts), that FMC Devens is

 also located in Essex County and that “substantial members of the workforce must of

 necessity live and work outside the camp in Essex County.” 3 Id. at 2.


 2       The Court agrees with the Government’s conclusion that it is without authority to order the
 BOP to designate Mr. Nygren to home confinement. Aside from 18 U.S.C. § 3582(c)(1)(A), Mr. Nygren
 does not provide the Court with any source of authority for the Court to order such relief, see Def.’s
 Mot., and the Court is aware of none. See, e.g., United States v. Williams, No. 3:14-cr-00217-RJC-DCK,
 2020 WL 3803921 (W.D.N.C. July 7, 2020) (“only the BOP has the statutory authority to make the
 necessary assessment of whether to transfer the defendant to home confinement”).
 3       The Court takes judicial notice of the fact that FMC Devens is located in Middlesex, not Essex
 County, Massachusetts, see FMC Devens, BOP, https://www.bop.gov/locations/institutions/dev/ (last
 visited July 22, 2020). FMC Devens’ correct county location does not affect the Court’s ruling.

                                                   7
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 8 of 35            PageID #: 1090



        E.      The Government’s Supplemental Memorandum

        The Government notes that “[o]n June 25, 2020, following the government’s

 filing of its opposition . . ., the [CDC] updated its list of medical conditions that put

 individuals at increased risk for getting severely ill from COVID-19.” Gov’t’s Suppl.

 Mem. at 1. The Government points out the inclusion of obesity (a body mass index

 [BMI] greater than or equal to 30) and chronic kidney disease of any stage “among

 the risk factors for severe illness, that is, illness requiring hospitalization.” Id. The

 Government states that “the inclusion of hypertension as a possible risk factor,” as

 opposed to the previous CDC guidance that listed only pulmonary hypertension, is

 “[a]lso of note . . ..” Id.

        The Government then reasserts that Mr. Nygren had “a BMI of more than 40”

 when it was last calculated and further notes that “[i]n January 2020 Mr. Nygren

 was also noted as having chronic kidney disease, stage 2 (mild).” Id. at 2. The

 Government states it felt that it was appropriate to alert the Court to the changed

 CDC guidance but notes that the Government’s view of Mr. Nygren’s medical

 condition has not changed. Id.

 III.   LEGAL STANDARD

        18 U.S.C. § 3582(c)(1)(A)(i) states:

        The Court may not modify a term of imprisonment once it has been
        imposed except that . . . in any case . . . the court, upon motion of the
        Director of the Bureau of Prisons, or upon motion of the defendant after
        the defendant has fully exhausted all administrative rights to appeal a
        failure of the Bureau of Prisons to bring a motion on the defendant’s
        behalf or the lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier, may reduce the
        term of imprisonment . . . after considering the factors set forth in [18

                                               8
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 9 of 35                    PageID #: 1091



        U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
        . . . (i) extraordinary and compelling reasons warrant such a reduction
        . . . and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission . . ..

 Where such a motion is properly before the Court, the Court must determine whether

 “extraordinary and compelling reasons warrant” the movant’s release, considering in

 its determination “the factors set forth in section 3553(a)” and “applicable policy

 statements issued by the Sentencing Commission . . ..” Id.

        The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 4 The Guidelines note that the movant must meet the

 “requirements of subdivision (2) . . ..” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13

 cmt. n.1 (U.S. SENTENCING COMM’N 2018). Subdivision (2) provides that the Court

 must determine that “the defendant is not a danger to the safety of any other person

 or to the community, as provided in 18 U.S.C. § 3142(g) . . ..”

        Section 3142(g) sets forth the factors a court must consider before releasing a

 person pending trial and these standards are incorporated into the assessment of a

 request for compassionate release. They include (1) the nature and circumstances of

 the offense, specifically whether the crime is a crime of violence or involves a

 controlled substance; (2) the weight of the evidence against the person; (3) the history

 and characteristics of the person; and (4) the nature and seriousness of the danger to


 4
         The Court acknowledges that the Sentencing Commission promulgated this policy statement
 before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in place by the
 FIRST STEP Act; its provisions are therefore not directly related to the unique circumstances
 presented by a global pandemic. Nevertheless, the Court finds the policy provisions are a useful
 starting point for its analysis of the compassionate release motion.

                                                 9
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 10 of 35            PageID #: 1092



 any person or the community that would be posed by the person’s release. 18 U.S.C.

 § 3142(g).   Regarding the history and characteristics of the person, the statute

 provides that the court must consider:

       (A)    the person’s character, physical and mental condition, family ties,
              employment, financial resources, length of residence in the
              community, community ties, past conduct, history relating to
              drug or alcohol abuse, criminal history, and record concerning
              appearance at court proceedings; and

       (B)    whether, at the time of the current offense or arrest, the person
              was on probation, on parole, or on other release pending trial,
              sentencing, appeal, or completion of sentence for an offense under
              Federal, State, or local law . . ..

 18 U.S.C. § 3142(g)(3)(A-B).

       Once a court has made its dangerousness determination, § 1B1.13 provides

 that the court should determine whether “extraordinary and compelling reasons”

 exist to release the defendant. U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt.

 n.1 (U.S. SENTENCING COMM’N 2018).              The policy statement provides that

 “extraordinary and compelling reasons” may exist under any of the following

 circumstances:

       (A)    Medical Condition of the Defendant.—
              (i)    The defendant is suffering from a terminal illness (i.e., a
                     serious and advanced illness with an end of life trajectory).
                     A specific prognosis of life expectancy (i.e., a probability of
                     death within a specific time period) is not required.
                     Examples include metastatic solid-tumor cancer,
                     amyotrophic lateral sclerosis (ALS), end-stage organ
                     disease, and advanced dementia.

              (ii)   The defendant is—

                     (I)   suffering from a serious physical or medical
                           condition,

                                            10
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 11 of 35          PageID #: 1093




                     (II)    suffering from a serious functional or cognitive
                             impairment, or

                     (III)   experiencing deteriorating physical     or mental
                             health because of the aging process,

                     that substantially diminishes the ability of the defendant
                     to provide self-care within the environment of a
                     correctional facility and from which he or she is not
                     expected to recover.

       (B)    Age of the Defendant.—The defendant (i) is at least 65 years
              old; (ii) is experiencing a serious deterioration in physical or
              mental health because of the aging process; and (iii) has served at
              least 10 years or 75 percent of his or her term of imprisonment,
              whichever is less.

       (C)    Family Circumstances.—

              (i)    The death or incapacitation of the caregiver of the
                     defendant’s minor child or minor children.

              (ii)   The incapacitation of the defendant’s spouse or registered
                     partner when the defendant would be the only available
                     caregiver for the spouse or registered partner.

       (D)    Other Reasons.—As determined by the Director of the Bureau
              of Prisons, there exists in the defendant’s case an extraordinary
              and compelling reason other than, or in combination with, the
              reasons described in subdivisions (A) through (C).

 Id. § 1B1.13 cmt. n.1(A-D).       The policy statement further provides that “an

 extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing in order to warrant a reduction in the term of imprisonment.” Id. § 1B1.13

 cmt. n.2. Finally, the policy statement states that “[p]ursuant to 28 U.S.C. § 994(t),

 rehabilitation of the defendant is not, by itself, an extraordinary and compelling

 reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.



                                           11
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 12 of 35         PageID #: 1094



       The movant has the burden of showing that she or he is entitled to a sentence

 reduction, and “the Court ‘has “broad discretion in deciding whether to grant or deny

 a motion for sentence reduction.”’” United States v. Curtis, No. 1:14-cr-00140-JAW,

 2020 WL 3104043, at *5 (D. Me. June 11, 2020) (quoting United States v. Britton, No.

 18-cr-108-LM, 2020 WL 2404969, at *2 (D.N.H. May 12, 2020)).

 IV.   FACTUAL BACKGROUND

       A.     The Presentence Investigation Report

       In sentencing Mr. Nygren, the Court relied upon a Revised Presentence

 Investigation Report (PSR) prepared by the United States Probation Office (PO).

 Although the Court resolved several legal issues at Mr. Nygren’s sentencing hearing,

 Mr. Nygren admitted the accuracy of the factual contents of the PSR. See Tr. of

 Proceedings at 7:03-25 (ECF No. 89) (Sentencing Tr.). To the extent Mr. Nygren did

 have objections that he appealed, the First Circuit affirmed the Court’s resolution of

 those objections. Nygren, 933 F.3d at 89.

              1.    Steven Nygren’s History and Characteristics

       Mr. Nygren is a fifty-three-year-old male born in Lynn, Massachusetts. PSR

 at 3. The PSR says that Mr. Nygren’s wife, Brenda Nygren, felt he “was not raised

 in a wonderful or nurturing environment.” Id. ¶ 59. He last had contact with his

 father in 2013. Id. Mr. Nygren is one of five children born to his parents, who

 divorced in 1997. Id. ¶¶ 59-60. Mr. Nygren and his wife said that all his basic needs

 were met and he was never abused. Id. ¶ 59.




                                          12
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 13 of 35            PageID #: 1095



       Mr. Nygren graduated from Lynn English High School in 1985 and is a 1991

 cum laude graduate of Suffolk University with a Bachelor of Science in Business

 Administration. Id. ¶ 75.

       Mr. Nygren married Anne Nygren in 1989 and they had two children together.

 Id. ¶ 61. The two divorced in 1997; Mr. Nygren asserts the divorce was based on “his

 alcoholism, dishonesty, infidelity, and ego.” Id. Mr. Nygren married Brenda Nygren

 later in 1997. Id. ¶ 62. The two have one child together, and Ms. Nygren has two

 children from a previous relationship. Id. Ms. Nygren stated that, prior to his stroke,

 she and Mr. Nygren were separated and she anticipated that they would probably

 divorce; after his stroke, she described him as “a different person” who is “kind,

 considerate, conscientious, [and] thoughtful” and “is trying to be a better husband

 and father.” Id. ¶ 64.

       According to the PSR, at the time of sentencing, Mr. Nygren described himself

 as being in “poor to fair” health. Id. ¶ 65. He said he was 5’ 10” tall and weighed 300

 pounds. Id. He suffered a stroke in April 2016 which, according to his wife, caused

 him to “die[] twice.” Id. ¶ 66. He was first admitted to Massachusetts General

 Hospital in April 2016, before transfering to Spaulding Rehabilitation Hospital as an

 in-patient until May 2016. Id. He continued as an outpatient at Spaulding until

 February 1, 2017, when he was finally discharged from treatment. Id. Mr. Nygren

 had to re-learn many basic tasks after his stroke, but by the time of his final discharge

 from Spaulding Rehabilitation Hospital, the PSR says that he had regained a

 remarkable 99% of his pre-stroke physical capacity. Id.



                                            13
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 14 of 35         PageID #: 1096



       The impact of the stroke on his mental capacity was more difficult to assess

 because Mr. Nygren presented unusual inconsistencies in testing throughout his

 rehabilitation and the PSR concluded that the validity of his mental health scores

 was “notably suspect.” Id. At an extended sentencing hearing, the Court concluded,

 after hearing the testimony of two experts, that Mr. Nygren’s inconsistent effort

 during mental capacity testing amounted to a willful attempt to obstruct justice and,

 after hearing additional evidence, the Court also denied Mr. Nygren a three-level

 reduction for acceptance of responsibility. Sentencing Tr. at 8:02-128:08. Mr. Nygren

 appealed these legal conclusions to the First Circuit and the First Circuit affirmed

 this Court’s conclusions. Nygren, 933 F.3d at 82-89. For purposes of this motion, this

 case history confirms that the Court cannot draw any solid conclusions about Mr.

 Nygren’s current mental capacity because of his deliberate attempt to obstruct justice

 while being tested and because no new evidence of his true mental capacity has been

 presented in this motion.

       Regarding physical issues other than the minimal sequelae of his stroke, the

 PSR does not describe his diagnoses, but it does list his then-current medications.

 PSR ¶ 68. These included four prescribed medications for high blood pressure and

 one for high cholesterol. Id. The PSR does not mention any problems with liver

 disease.

       Regarding his mental health, the PSR reflects a history of depression, for

 which he was receiving treatment as of the time of the PSR. Id. ¶¶ 70-71.




                                          14
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 15 of 35                         PageID #: 1097



         Mr. Nygren has a history of substance abuse. Id. ¶ 74. He began drinking

 alcohol and smoking marijuana at thirteen or fourteen and used both substances

 daily prior to his stroke. Id. After his stroke, he stopped using both substances. Id.

 For a brief period of time in the 1980s, Mr. Nygren used cocaine on weekends. Id.

 Mr. Nygren also has a gambling addiction, estimating that from 2000 until 2016, he

 spent and/or lost more than one million dollars annually. Id. He “has not participated

 in formal substance abuse or gambling treatment, but now attends AA, NA, or GA

 meetings multiple times a week.” Id.

                 2.      Criminal History

         This was not Mr. Nygren’s first entanglement with the judicial system. Of

 note, when he was thirty, he allegedly assaulted and battered Anne Nygren. Id. ¶ 54.

 The charges were dismissed, but he was issued a civil restraining order to have no

 contact with Anne or his two children. 5 Id. When he was thirty-one, he allegedly

 issued a check for $750 on an account with insufficient funds. Id. ¶ 55. The charges

 were dismissed when he paid $700 in restitution. Id. When he was forty-six, Mr.

 Nygren admitted to committing larceny of less than $250 and was given a

 diversionary disposition of a continuance without a finding. Id. ¶ 50. This charge



 5        In United States v. Marrero-Pérez, 914 F.3d 20 (1st Cir. 2019), the First Circuit wrote that “as
 a matter of judicial policy, in this case and henceforth, no weight should be given in sentencing to
 arrests not buttressed by convictions or independent proof of conduct.” Id. at 22. It is not clear that
 the First Circuit’s prohibition would extend to a motion for compassionate release. See United States
 Díaz-Rivera, 957 F.3d 20, 26-27 (1st Cir. 2020) (discussing Marrero-Pérez). Nor is it clear that it would
 apply to the Court’s consideration of the issuance of a civil restraining order against Mr. Nygren. See
 PSR ¶ 54. However, as the Court explains later, it has not held this old arrest and civil restraining
 order against Mr. Nygren for purposes of evaluating his risk of recidivism. The 1998 dismissed charge
 for issuing an insufficient funds check is a closer call because it presages some of his later fraudulent
 conduct. PSR ¶ 55. But as the more recent misconduct is much more significant, the Court focused
 on it and has not considered this dismissed charge in evaluating the merits of Mr. Nygren’s motion.

                                                   15
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 16 of 35           PageID #: 1098



 was dismissed in 2016. Id. Mr. Nygren was subject to this sentence during part of

 the timeframe in which he committed some of the crimes of which he is currently

 convicted, resulting in an increase to his criminal history score. Id. ¶ 51.

       Mr. Nygren was scored as a Criminal History category II. Id. ¶ 52.

              3.     Nature and Circumstances of the Offenses

                     a.     Bank and Access Device Fraud

       Mr. Nygren became the chief financial officer of the Brooklin Boat Yard (BBY)

 in Brooklin, Maine, in the summer of 2014. Id. ¶ 5. On September 10, 2015, Mr.

 Nygren asserted to J. Steven White, owner of the BBY, that the BBY needed to

 deposit another $100,000 into its business account in order to make payroll. Id. Mr.

 White was suspicious of this because he had a $600,000 line of credit at BBY’s bank.

 Id. When he contacted the bank, he was told that almost this entire line of credit had

 been depleted, and that money was sent via check from the BBY account every week

 into a business account named “Continuum” at a separate bank in Massachusetts.

 Id. Mr. White reviewed the cancelled checks and told authorities he suspected that

 Mr. Nygren had been forging checks from BBY’s account and depositing them into

 the Continuum account for approximately fourteen months. Id. Mr. Nygren did not

 have signatory authority for checks drawn on the BBY account. Id.

       On September 13, 2015, Mr. White invited Mr. Nygren to his home for a

 business discussion. Id. ¶ 6. With Mr. White’s permission, the Maine State Police

 placed a listening device in Mr. White’s home and recorded Mr. Nygren admitting to

 stealing money from BBY and Mr. White, asking Mr. White to help him commit



                                           16
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 17 of 35         PageID #: 1099



 suicide, and implying that if BBY pursued him criminally, he would make things

 “ugly” for BBY, referring to “tax issues” the company apparently tried to avoid in the

 past. Id. On September 16, 2015, authorities obtained and executed both arrest and

 search warrants for Mr. Nygren at his home, seizing four firearms, some ammunition,

 and an unknown but seemingly small quantity of marijuana. Id. ¶ 7.

       Further investigation by the FBI revealed that the Continuum bank account

 belonged to Ann S. Borders, Mr. Nygren’s aunt. Id. ¶ 8. At Mr. Nygren’s request,

 Ms. Borders opened and named the account, allowed Mr. Nygren to use it (including

 providing him with a debit card for the account and a signature stamp allowing him

 to issue checks drawn on the account), and deposited checks into and issued checks

 drawn on the account. Id. Ms. Borders also opened an email account for Mr. Nygren.

 Id. Investigators determined that Ms. Borders did not act with criminal intent or

 conspiratorial knowledge. Id. A portion of the money that entered the Continuum

 account from BBY was sent to a separate account at another bank in Maine owned

 by Ms. Borders and Brooklin General, the general store in Brooklin beneficially

 owned by Mr. Nygren through a limited liability company. Id. Mr. Nygren used this

 money to pay personal expenses and expenses for Brooklin General. Id. These

 personal expenses included private schooling for a child, jewelry, approximately

 $70,000 on a daughter’s wedding, meals at restaurants, and scratch-off lottery

 tickets. Id. A review of BBY’s account revealed that Mr. Nygren issued sixty-three

 checks totaling $732,156.95 to the Continuum account between June 2014 and

 September 2015. Id. ¶ 9. A review by BBY of the company’s internal account revealed



                                          17
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 18 of 35        PageID #: 1100



 an additional $83,339.32 that Mr. Nygren fraudulently charged on two credit

 accounts for BBY from December 2014 to September 2015. Id.

                    b.     Tax Evasion

       Mr. Nygren had been in collection status with the Internal Revenue Service

 (IRS) since 2005, and collection efforts continued through December 2012. Id. ¶ 10.

 As of May 3, 2012, according to a demand letter the IRS sent Mr. Nygren, he owed

 the IRS $1,053,346.31. Id. In November 2009, Mr. Nygren met with the IRS and

 agreed to an installment payment agreement, but he only made one payment

 pursuant to this agreement before defaulting. Id. ¶ 12. Shortly after entering into

 this agreement, Mr. Nygren purchased a Mercedes for $16,000. Id.

       On December 20, 2010, and again on January 11, 2011, Mr. Nygren reported

 to an IRS revenue officer that he was unemployed, did not possess any bank accounts

 or assets of any substantial value, and occasionally had a single client who paid him

 $1200 per week. Id. ¶ 13. Subsequent investigation by the IRS revealed that Mr.

 Nygren, through his Continuum corporation, was hired by the Wolfington Group in

 Augusta, Maine, in March 2010.        Id.     Mr. Nygren was initially hired as a

 subcontractor rather than an employee and was paid $4000 a week, but on August 2,

 2010, he was converted to an employee of the Wolfington Group and paid an annual

 salary of $200,000. Id. This employment lasted until October 2011, when he resigned

 following detection by the Wolfington Group that he embezzled or stole $6000 from

 them. Id. Further, Mr. Nygren’s employment checks were initially deposited into his

 wife’s account. Id. On December 16, 2010, six days before his meeting with the



                                          18
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 19 of 35        PageID #: 1101



 revenue officer, Mr. Nygren directed the Wolfington Group to begin to deposit his

 salary in a new account rather than his wife’s account. Id. Mr. Nygren never reported

 this new account to the IRS. Id.

       In 2011, the IRS discovered that all of Mr. Nygren’s assets were solely in his

 wife’s name. Id. ¶ 14. That same year, the IRS sought and received approval to seek

 nominee liens and levies for bank accounts and other assets held in Ms. Nygren’s

 name. Id. Upon being notified of this, Mr. Nygren met with an IRS revenue officer

 and agreed to a payroll deduction from his pay from the Wolfington Group. Id. Mr.

 Nygren likely forged portions of a form necessary to effectuate this agreement on

 behalf of the Wolfington Group, and when the IRS contacted the Wolfington Group to

 issue a wage levy, the Wolfington Group informed the IRS that Mr. Nygren’s

 employment had terminated. Id. The Wolfington Group also reported that Mr.

 Nygren had provided them with a Social Security Number that turned out to be false.

 Id.

       On August 10, 2012, Mr. Nygren met again with an IRS revenue officer and

 told the IRS that he was unemployed with minimal income and that he and his wife

 possessed no bank accounts. Id. ¶ 15. By September 2012, Mr. Nygren was working

 as a consultant for Michael Hines, owner of Bonded Transmission in Framingham,

 Massachusetts, but he did not deposit any of his employment income checks into

 banks; instead, he would travel to the bank on which the checks were drawn and

 convert the payments to cash. Id. Mr. Nygren never reported this employment to

 the IRS and was terminated in the summer of 2013 for embezzlement and/or theft.



                                          19
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 20 of 35          PageID #: 1102



 Id. Mr. Nygren similarly declined to inform the IRS of other employment income. Id.

 ¶¶ 16-17.

       B.      Guideline Calculations

       The Court calculated a total offense level of twenty-eight and a Criminal

 History Category of II for a guideline range of imprisonment of 87 to 108 months, a

 period of supervised release of two to five years, a fine of $25,000 to $63,000, and a

 special assessment of $6500. Statement of Reasons, Attach. 1, Findings Affecting

 Sentencing (ECF No. 75). Mr. Nygren’s guideline range included an enhancement for

 obstruction of justice based on Mr. Nygren’s decision to feign incompetence after his

 stroke. PSR ¶¶ 19-22. As a result of this enhancement, Mr. Nygren did not receive

 a downward adjustment for acceptance of responsibility. Id. ¶¶ 23-24.

 V.    DISCUSSION

       The Court first addresses Mr. Nygren’s motion using the criteria of the

 applicable statutes and Guidelines and then reviews whether he has otherwise made

 the case for compassionate release.

       A.     Danger to the Community

       Beginning with the first factor under the policy statement of the Guidelines,

 the Court concludes that Mr. Nygren has not satisfied his burden to establish that if

 he were released, he would not pose a danger to the safety of any other person or the

 community. In making this assessment, under 18 U.S.C. § 3142(g), the Court is

 directed to determine whether a defendant has a history of controlled substance

 offenses or crimes of violence. The Court is also directed to consider “whether, at the



                                           20
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 21 of 35            PageID #: 1103



 time of the current offense or arrest, the person was on probation, on parole, or on

 other release pending trial, sentencing, appeal, or completion of sentence for an

 offense under Federal, State, or local law . . ..” 18 U.S.C. § 3142(g)(3)(B).

       The Court does not believe that Mr. Nygren poses a risk of flight. With the

 exception of the one-week period between his arrest and bail and the monthlong

 period in which he was detained for a competency evaluation, see PSR ¶¶ 1-2, Mr.

 Nygren spent the entire two-and-a-half years between his arrest and sentencing on

 release. The Court does not recall any issues with Mr. Nygren’s release that raise

 concerns that if released, he would flee.

       Similarly, Mr. Nygren does not have a history of violent crime or controlled

 substance offenses. While the PSR does note one dismissed charge of assault and

 battery against his ex-wife, see PSR ¶ 54, this charge is over twenty years old and

 Mr. Nygren has had no similar charges or convictions. Given the age of the earlier

 incident and the absence of any intervening allegations, the Court is not overly

 concerned that Mr. Nygren has a propensity for physical violence and does not

 consider it a factor in evaluating his pending motion. Mr. Nygren has a significant

 history of alcohol and marijuana abuse. Id. ¶ 74. However, the PSR reported that he

 stopped drinking alcohol and smoking marijuana after his stroke. Id. Mr. Nygren

 also has a gambling addiction, which has not, to the Court’s knowledge, been treated

 and raises some concern about his likelihood of recidivism—although this concern is

 tempered somewhat by his reported attendance at Gamblers Anonymous meetings.

 Id.



                                             21
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 22 of 35          PageID #: 1104



       The crux of the issue that Mr. Nygren’s proposed release presents for the Court

 is the concern that he represents a danger of recidivism upon release. During the

 sentencing hearing on May 25, 2018, the Court reviewed in detail Mr. Nygren’s

 horrendous record of gaining the trust of others, of obtaining positions of financial

 authority within businesses, and of defrauding the people who had entrusted him

 using often sophisticated schemes of financial deception. Sentencing Tr. at 177:06-

 185:04. From 2010 to 2015, when he was arrested for defrauding the BBY of over

 $800,000, Mr. Nygren defrauded others. Id. His schemes involved forging federal

 tax forms, setting up dummy accounts in the name of his trusting aunt, providing a

 false social security number to an employer, forging unauthorized checks from an

 employer to a dummy corporation that he controlled, hiding his income and assets in

 his wife’s name, and all the while lying to the IRS about his own assets and income.

 Mr. Nygren’s financial misdeeds were sophisticated and traded on personal trust.

       Then, when the owner of the BBY discovered the catastrophic financial impact

 of Mr. Nygren’s egregious actions had wrought upon the business, Mr. Nygren

 threatened his friend and employer that if he turned him in to the police, “things

 would get ugly” for BBY. Id. at 179:25-180:03. Mr. Nygren, having stolen hundreds

 of thousands of dollars from the owner, set about smearing him, insinuating that the

 Boat Yard’s financial problems were its own fault, that it had lost millions of dollars

 on the last two expensive boats, and darkly accusing the owner of affairs with women.

 Id. at 189:03-12.




                                           22
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 23 of 35             PageID #: 1105



       Furthermore, the motivation for Mr. Nygren’s history of fraudulent schemes

 was purely selfish. He spent the money to fund his own village store, to pay for his

 daughter’s expensive wedding, on costly jewelry, and at local restaurants. Id. at

 178:17-179:11; PSR ¶ 8.

       During his sentencing hearing, the Court expressed the direct concern that

 when Mr. Nygren was released from prison, he would return to defrauding people.

 Sentencing Tr. at 189:13-18. The Court remains concerned about recidivism today

 because Mr. Nygren is a highly intelligent and accomplished man who has a way of

 inveigling his way into the financial lives of others and cheating them. Mr. Nygren

 has lost none of his ability to inflect financial fraud upon his release.

       Given this history, the Court was surprised to see that Mr. Nygren proposes,

 as part of his release plan, accepting a job working as a salesman. Mr. Nygren did

 not provide the Court with a detailed job description, other than that the position is

 titled “Internet Sales and Marketing Director.” Def.’s Second Suppl. Br., Attach. 1,

 Letter to Steven Nygren. But the Court infers that—as the Government states—sales

 jobs “often involve[] accepting forms of payment from customers who may not be

 aware of [Mr. Nygren’s] history with other people’s checks and credit cards.” Gov’t’s

 Resp. at 17.   Far from being reassured by Mr. Nygren’s proposal, the Court is

 concerned by this further evidence of his lack of self-reflection.

       Additionally, the Court notes that Mr. Nygren committed portions of his

 fraudulent scheme while on probation for a Massachusetts offense. See PSR ¶ 50.

 This fact makes it difficult for the Court to trust that Mr. Nygren would be deterred



                                            23
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 24 of 35          PageID #: 1106



 from further criminal acts by the fact that he was on supervised release. The Court

 finds that Mr. Nygren poses a significant risk of economic harm to the community if

 released.

       B.     The 3553(a) Factors

       The Court has already laid out the nature and circumstances of Mr. Nygren’s

 offense, his history and characteristics, and the Court’s belief—at the time of

 sentencing and today—that Mr. Nygren’s sentence was necessary both to reflect the

 seriousness of Mr. Nygren’s crime and to protect the public from future crimes by

 him. The Court’s analysis of the sentencing factors in 18 U.S.C. § 3553(a) has not

 changed since it sentenced Mr. Nygren, and the Court continues to believe that Mr.

 Nygren’s middle-of-the-guideline-range sentence was no more or less severe than

 necessary.

       C.     Steven Nygren and COVID-19

              1.     Steven Nygren’s Medical Conditions

       In Mr. Nygren’s motion, he only briefly refers to his medical condition, stating

 that he “suffers from Hypertension and liver failure” and that he has previously

 suffered from a stroke. Def.’s Mot. at 1, 3. In his first supplemental memorandum,

 Mr. Nygren refers to his age and his obesity. Def.’s Suppl. Br. at 8, 13-14. The

 Government, in its responses, refers also to Mr. Nygren’s obesity, hypertension, and

 chronic kidney disease. Gov’t’s Resp. at 12-14; Gov’t’s Suppl. Mem. at 1-2.

       The Court begins with Mr. Nygren’s age. It is true that “[a]s [one] get[s] older,

 [one’s] risk for severe illness from COVID-19 increases,” and that fifty-three-year-old



                                           24
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 25 of 35          PageID #: 1107



 individuals are at more risk for severe illness than those younger than them. Older

 Adults,         CDC,          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/older-adults.html (last visited July 22, 2020). But as Mr. Nygren himself

 notes, the most troubling statistics relate to individuals who are sixty-five years old

 or older. See Def.’s Suppl. Br. at 10. The Court does not find the Mr. Nygren’s age—

 on its own or in combination with his other conditions—creates a basis for his

 compassionate release motion.

       Mr. Nygren’s other conditions, however, create a more compelling case. Mr.

 Nygren’s severe obesity and chronic kidney disease are two of the eight conditions the

 CDC lists as putting people of any age at increased risk of severe illness from COVID-

 19, and his hypertension is a further aggravating factor. People with Certain Medical

 Conditions,       CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (last visited July 22, 2020).

       Turning first to obesity, the CDC lists obesity, “defined as a body mass index

 (BMI) of 30 or above,” as a risk factor for “severe illness from COVID-19” for people

 of any age. Id. For obesity, the CDC recommends that a person “[f]ollow your

 healthcare provider’s recommendations for nutrition and physical activity, while

 maintaining social distancing precautions.” Id. Regarding kidney disease, again, the

 CDC recognizes that “[h]aving chronic kidney disease of any stage increases your risk

 of severe illness from COVID-19” for people of any age. Id. Finally, the CDC has

 recognized Mr. Nygren’s third underlying medical condition, hypertension, as a




                                           25
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 26 of 35                      PageID #: 1108



 condition that “might” place a person at increased risk of severe illness from COVID-

 19 for people of any age. Id.

        According to the BOP medical record, as of February 25, 2020, Mr. Nygren

 weighed 290 pounds. BOP Med. Record at 30 (ECF No. 102) (BOP Medical Records

 I). Mr. Nygren appears to be 5’ 11” tall. 6 The Court accepts the Government’s BMI

 calculation for Mr. Nygren of 40.4. Gov’t’s Resp. at 12-13. The CDC defines obesity

 as having a BMI in excess of 30 and severe obesity in excess of 40. Id. at 12. Mr.

 Nygren falls in the severe obesity category, though at the low end of the range. As

 the CDC’s breakpoint for increased risk for severe illness from COVID-19 is a BMI of

 30, Mr. Nygren fits well within the enhanced risk. By the Court’s own calculation, at

 5’ 11”, Mr. Nygren would have to weigh just under 215 pounds to avoid being in an

 enhanced risk category due to his weight.

        Turning to his kidney disease, the CDC initially classified only those

 individuals with chronic kidney disease who required dialysis as being at heightened

 risk for severe illness from COVID-19. However, in the newest CDC iteration, having

 chronic kidney disease “of any stage increases” a person’s risk for severe illness from

 COVID-19.              People       with      Certain        Medical       Conditions,        CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last visited July 22, 2020). According to the CDC website,




 6     There is some evidence that Mr. Nygren is 5’ 10”, not 5’ 11”. Compare PSR ¶ 65 and Ex. 6,
 BOP Medical Records at 4 (ECF No. 107) (BOP Medical Records II), with BOP Medical Records II at
 1. He may be somewhere in between and one physicians’ assistant may measure up and another
 measure down. In any event, the one-inch difference is not material and the Court has used 5’ 11” for
 BMI purposes.

                                                  26
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 27 of 35                  PageID #: 1109



 there are five stages of kidney disease, with stage one being normal kidney function

 and stage five kidney failure. See Chronic Kidney Disease Surveillance System, CDC,

 https://nccd.cdc.gov/CKD/help.aspx?section=F#3 (last visited July 22, 2020).            As of

 January 17, 2020, the BOP medical record characterizes Mr. Nygren’s chronic kidney

 disease as Stage 2. Gov’t’s Suppl. Mem. Attach. 1, BOP Medical Record (“Chronic

 kidney disease, stage 2 (mild)”). The CDC describes Stage 2 as “mild reduction in

 kidney function (eGFR 60-89 ml/min per 1.73 m2) and persistent (≥3 months)

 proteinuria.”    See      Chronic   Kidney    Disease     Surveillance     System,      CDC,

 https://nccd.cdc.gov/CKD/help.aspx?section=F#3          (last   visited   July    22,   2020).

 Although Mr. Nygren has Stage 2 chronic kidney disease, a mild reduction in kidney

 function, under current CDC guidance, places him in the higher risk category.

       Mr. Nygren also has hypertension and he is daily taking three prescribed

 medications for this condition and a low dose of aspirin. BOP Medical Records II at

 23 (“Essential (primary) hypertension”). According to the CDC, hypertension “may

 increase your risk of severe illness from COVID-19.”             See People with Certain

 Underlying      Medical     Conditions,   CDC,    https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited July

 22, 2020).

       Finally, as Mr. Nygren has more than one underlying medical condition, the

 CDC says that “[t]he more underlying medical conditions someone has, the greater

 their risk is for severe illness from COVID-19.” Id.




                                              27
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 28 of 35            PageID #: 1110



       Based on the medical records in this case and the CDC guidance, the Court

 finds that Mr. Nygren is at greater risk than the average inmate of suffering a severe

 illness should he contract COVID-19.

                 2.   Steven Nygren’s Medical Conditions and the Positions of
                      the Parties

       The Government asks the Court to “find that the defendant’s obesity is a

 condition from which he is expected to recover, and therefor[e] does not create an

 exceptional circumstance in the context of COVID-19.” Gov’t’s Resp. at 12. The

 Government bases this request on the fact that in January 2020, Mr. Nygren was

 eight pounds heavier than he was in February 2020, and that when he initially

 reported to prison in 2018, he weighed eighty pounds more than he did in February

 2020. Id. at 12-13. The Government states that “there is scant reason to believe this

 condition will not improve from severe obesity in the near future, if Mr. Nygren so

 desires.” Id.

       The Court views as gratuitous the Government’s position that Mr. Nygren

 could alter his weight classification “from severe obesity in the near future” if he only

 “so desires.” Whatever the Government’s counsel may think of obesity as a legitimate

 medical condition, it strikes the Court as inappropriate for the Government to imply

 that Mr. Nygren deserves his current enhanced risk to severe illness from the

 COVID-19 pandemic because obesity is, in the AUSA’s personal opinion, a matter of

 Mr. Nygren’s personal choice. Put another way, the Court rejects the Government’s

 position that it should deny Mr. Nygren’s petition and place him at risk of severe




                                            28
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 29 of 35           PageID #: 1111



 medical consequences, even death, because in the Government’s moralistic view, he

 lacks sufficient self-control.

        The CDC itself does not agree with the Government. The CDC describes adult

 obesity as a “complex health issue resulting from a combination of causes and

 individual factors such as behaviors and genetics.”         Adult Obesity Causes &

 Consequences, CDC, https://www.cdc.gov/obesity/adult/causes.html (last visited July

 22, 2020). The CDC goes on to say that these “[b]ehaviors can include physical

 activity, inactivity, dietary patterns, medication use, and other exposures.” Id. The

 CDC states that “[a]dditional contributing factors include the food and physical

 activity environment, education and skills, and food marketing and promotion.” Id.

 The CDC does not state or imply what the Government is arguing here: that Mr.

 Nygren’s obesity is simply a matter of his lack of will and discipline.

        Moreover, it is irrelevant whether Mr. Nygren may at some undefined point in

 the future lose the seventy-five pounds necessary for him to fall below the CDC’s

 higher risk classification for severe COVID-19 illness based on his height and weight.

 According to the medical record, Mr. Nygren managed to lose eighty pounds during

 the first two years of his incarceration. If it takes him another two years to achieve

 an equal result, the Court hopes and expects that two years hence, the COVID-19

 pandemic will not be afflicting humanity as it is today, and the combination of his

 weight and the pandemic will not be a basis for compassionate release. But the Court

 is presented with Mr. Nygren’s motion for compassionate release based on how things

 are, not how they might be.



                                           29
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 30 of 35        PageID #: 1112



       Finally, even if the AUSA were correct about obesity as a personal choice (and

 the Court does not find he is), the Court rejects the notion that for purposes of

 deciding petitions for compassionate release, it should differentiate between medical

 conditions that include personal decision-making as a factor and those that do not.

 To do so would remove compassion from compassionate release.

       Mr. Nygren’s hypertension and chronic kidney disease further underscore the

 extreme risk he faces. Given Mr. Nygren’s current medical conditions, the Court finds

 that, should Mr. Nygren contract COVID-19, he is very likely to suffer extreme ill

 effects, possibly including death.

               3.        FMC Devens and COVID-19

       The Court turns to how likely it is that Mr. Nygren will contract COVID-19

 while incarcerated. The Government argues that the BOP has taken “significant

 measures to protect the health of the inmates in its charge” and that although

 “[u]nfortunately and inevitably, some inmates have become ill,” the BOP’s COVID-19

 response is “designed to mitigate sharply the risks of COVID-19 transmission in a

 BOP institution.” Gov’t’s Resp. at 2-5.

       The relevant data for purposes of evaluating Mr. Nygren’s risk of contracting

 COVID-19 are the statistics from FMC Devens where he is currently incarcerated.

 According to the BOP, there are 920 total inmates at FMC Devens, 838 at the FMC

 and      82        at     the    Camp.          See     FMC       Devens,       BOP,

 https://www.bop.gov/locations/institutions/dev/ (last visited July 22, 2020).    The

 Court assumes that the relevant number is 838. The most recent statistics from FMC



                                           30
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 31 of 35                      PageID #: 1113



 Devens state that seven inmates have tested positive for COVID-19 but have not yet

 recovered, two inmates have died from the virus, and forty-six inmates have

 recovered.    COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last visited

 July 22, 2020).

        These statistics may be viewed in different ways. The percentage of inmates

 who are currently known to be positive is 0.8% (7 ÷ 838 = .0084), an extremely low

 number. 7 The percentage of inmates who have tested positive is much higher at 6.6%

 (55 ÷ 838 = .0656). The fact that out of fifty-five inmates who tested positive two have

 died is tragic, but it is a low number relative to the total population of FMC Devens,

 about .24% (2 ÷ 838 = .0024). The fact that out of fifty-five inmates who have tested

 positive, forty-six have recovered is encouraging. Mr. Nygren is critical of the BOP

 response to the COVID-19 pandemic and implies that the Court should grant his

 compassionate release petition because the BOP “cannot/has not prevent[ed] the

 spread—or even limit[ed]—the spread of COVID-19 in Fort Devens.” Def.’s Suppl.

 Mot. at 5. But this argument misses the mark. Assuming the Court could find that

 the BOP has not performed as well as might be hoped in responding to the COVID-

 19 pandemic, the Court does not know why it should consider this factor as a basis to

 grant or deny Mr. Nygren’s petition for compassionate release.                     A petition for

 compassionate release is not a class action challenging the BOP response to the

 pandemic, and the Court does not view the petition as a vehicle to punish or reward



 7       The Court acknowledges that this number is likely not a full reflection of the current number
 of COVID-19 cases at FMC Devens as the facility is not, to the Court’s knowledge, conducting full-
 scale testing of every inmate.

                                                  31
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 32 of 35         PageID #: 1114



 the BOP for its response to the pandemic. The narrow questions are what degree of

 risk Mr. Nygren faces while incarcerated at Devens, what degree of risk he would

 encounter in home confinement, and whether the differential militates in favor of his

 compassionate release.

              4.     Salem, Massachusetts versus FMC Devens

       If released, Mr. Nygren would not enter into a world free from COVID-19, and

 the place Mr. Nygren proposes to go necessarily poses some COVID-19 risk. One

 question is whether the risk from where he intends to reside is lower than the risk at

 FMC Devens. Given the defined risk presented by continued incarceration at FMC

 Devens, the Court should assess whether the place where Mr. Nygren would live upon

 release would have a COVID-19 risk qualitatively and quantitatively different from

 Devens, what the extent of the difference is, and how the Court should factor this

 difference into its overall assessment.

       To this end, Mr. Nygren’s petition contains almost no evidence from which the

 Court can gauge the comparative risk. Mr. Nygren proposes to work as a salesperson

 upon release. Def.’s Mot. at 9 (“Mr. Nygren proposes to work at home, doing a sales

 a job offer he already has”). In his supplemental filing, Mr. Nygren reveals that he

 has been hired to work at a pizza and roast beef restaurant chain as “Internet Sales

 and Marketing Director.” Employment Letter at 1. Mr. Nygren proposes living in

 Salem, Massachusetts with his wife and children upon release. Def.’s Mot. at 9. He

 says his wife will pick him up at Devens and drive him to their home, where he will

 self-quarantine for fourteen days. Id. at 10.



                                           32
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 33 of 35                        PageID #: 1115



        But Mr. Nygren has presented the Court with virtually no information from

 which it could compare the quantum of risk presented by FMC Devens and by his

 residence. Salem, Massachusetts is in the same state as FMC Devens but a different

 county and city.       The record contains no information by which the Court could

 evaluate the degree to which the incidence of COVID-19 is lower in Essex County and

 the town of Salem than at FMC Devens. The PSR describes Mr. Nygren’s family, but

 other than his wife, the Court does not know whether the family housing situation is

 the same now as described in the August 2017 PSR. 8 Even if the Court assumed that

 Mr. Nygren would have greater freedom living at his home in Salem, Massachusetts

 to avoid COVID-19, the Court cannot from this record draw any meaningful

 conclusions about the degree to which his risk would be reduced from home

 confinement. 9 Based on the record in this case, the Court finds that if released to

 home confinement, Mr. Nygren would have some degree of lower risk of contracting

 COVID-19 than he would have if he remained at FMC Devens, but it is unable to

 quantify that reduced risk.




 8      In August 2017, the PSR revealed that Mr. and Ms. Nygren lived with two others, a twenty-
 nine-year-old son who worked in the Merchant Marine, and a sixteen-year old daughter who was a
 student. PSR ¶ 62. Ms. Nygren was not working but was a full-time occupational therapy student in
 August 2017. Id. Mr. Nygren’s motion does not provide any updates about the status of his living
 arrangements. Whether Ms. Nygren is now working, whether their son continues to work for the
 Merchant Marine, and whether their daughter is now working, going to school or staying at home are
 not matters of record.
 9      To prove a petition for compassionate release, a petitioner would not be required to
 demonstrate unequivocally that his proposed living situation is safer than prison, but some effort must
 be made so that the Court can make this judgment based on record evidence and not surmise.

                                                   33
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 34 of 35          PageID #: 1116



              5.     Prison or Home Confinement

       The Court concludes that Mr. Nygren suffers from a combination of medical

 conditions, including severe obesity, chronic kidney disease, and hypertension, that

 put him at increased risk for extreme consequences if he contracts COVID-19. The

 Court further concludes that Mr. Nygren is more likely to contract COVID-19 if he

 remains in prison, where his ability to social distance is inherently impaired, than if

 released to home confinement, where his ability to do so must be enhanced. Having

 concluded there is some reduced risk from home confinement as opposed to prison,

 the Court can draw no conclusions about the extent of reduced risk because the record

 does not allow for any conclusions.

       D.     The Balance Weighs in Favor of Denying Steven Nygren’s
              Motion

       Mr. Nygren’s medical conditions and the inherent danger of being incarcerated

 in BOP facilities at this time present a serious case for compassionate release.

 However, the Court is unable to release Mr. Nygren into the community because it

 fears that it would be just a matter of time before he perpetrated another financial

 fraud against another trusting soul. On balance, Mr. Nygren has failed to prove his

 entitlement to compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).




                                           34
Case 1:16-cr-00106-JAW Document 111 Filed 07/22/20 Page 35 of 35     PageID #: 1117



 VI.   CONCLUSION

       The Court DENIES Steven Nygren’s Emergency Motion for Modification of

 Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) in Light of the Imminent Threat of

 Contracting the COVID-19 Virus (ECF No. 95).

       SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

 Dated this 22nd day of July, 2020




                                        35
